JS 44 (Rev. 08/16)

Case 1:19-cv-02262] VabcGEVER SEBA29/19 Page 1 of 13

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

 

I. (a) PLAINTIFFS

HAIRUA YAO & MING, individually and as Personal Representatives of

the Estaie of Riuzhe Yao.

(b) County of Residence of First Listed Plaintiff China
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Adam R. Leighton, Cohen and Cohen PC,
122019th St NW # 500 Washington, DC 20036 - 202-955-4529

DEFENDANTS
Brick Bodies Padonia, LLC
American Pool, LLC

County of Residence of First Listed Defendant Baltimore County, MD
GN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) I, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only} and One Sox for Defendant}
1 U8. Government O 3 Federal Question PTF DEF FIF DEF
Plaintiff {U.S. Government Not a Party) Citizen of This State a1 O 1 Incorporated or Principal Place o4 m4
of Business In This State
2 U.S. Government a4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Item If) of Business In Another State
Citizen or Subject of a K 3 O 3 Foreign Nation o46 6
Foreign Country
IV. NATURE OF SUIT (ace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
O 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane CT 365 Personal Injury - of Property 21 USC 881 |C) 423 Withdrawal O 376 Qui Tam (31 USC
OF 130 Miller Act 0 315 Airplane Product Product Liability C1 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical | PROPERTY RIGHTS | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 320 Copyrights O 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 840 Trademark © 460 Deportation
Student Loans C340 Marine Injury Product _ (CO 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability i EAB i iSEC : Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |(0 710 Fair Labor Standards 0D 861 HIA (1395ff) © 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle @ 370 Other Fraud Act © 862 Black Lung (923) O 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle OF 371 Tmth in Lending OC) 720 Labor/Management OF 863 DIWC/DIWW (405(¢}) | C) 850 Securities‘Commodities/
O 190 Other Contract Product Liability O 380 Other Personal Relations © 864 SSID Title XVI Exchange
C195 Contract Product Liability | Pf 360 Other Personal Property Damage © 740 Railway Labor Act 0 865 RSI (405g) CO 890 Other Statutory Actions
OF 196 Franchise Injury (7 385 Property Damage O 751 Family and Medical OC 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act OC) 893 Environmental Matters
Medical Malpractice 1 790 Other Labor Litigation O 895 Freedom of Information
[____ REAL PROFERTY CIVIL. RIGHTS PRISONER PETITIONS |( 791 Employee Retirement _ FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civii Rights Habeas Corpus: Income Security Act OF 870 Taxes (U.S. Plainttf O 896 Arbitration
O 220 Foreclosure 0 441 Voting 1 463 Alien Detaince or Defendant) OF 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0) 442 Employment 1 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0 530 General C1 950 Constitutionality of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -]( 535 Death Penalty “IMMIGRATION - ] State Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities -| J $40 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education O 455 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piace an “x” in One Box Only}
1 Original O 2 Removed from O 3 Remanded from 14 Reinstatedor O 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

28 USC 1332(a)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes uniess diversity}:

 

VI. CAUSE OF ACTION

Brief description of cause:

Wrongful Death, Personal Injury

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. FURY DEMAND: Yes ONo
VIII. RELATED CASES)
IF ANY ee instructions): TGR ‘ DOCKET NUMBER
DATE SIGN. OF ATTORNEY OF REC
07/29/2019
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. WUDGE
JS 44 Reverse (Rev. 08/16)

Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 2 of13
_ INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

(a)

(b)

{c)

Vill.

Plaintifis-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant, If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S, plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)”.

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given im the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section Ill below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directiy related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 3 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Greenbelt Division

HAIHUA YAO, Individuaily and as Personal
Representative of the Estate of

Ruizhe Yao

Dongan Road 50

Lane 12, Rm 2505

Xuhui District, Shanghai, China 20032

and

MING MA, Individually and as Personal
Representative of the Estate of Ruizhe Yao
Dongan Road 50

Lane 12, Rm 2505

Xuhui District, Shanghai, China 20032

Plaintiffs,

Vv.

BRICK BODIES PADONIA, LLC
2430 Broad Avenue
Timonium, MD 21093

Serve:

Jay L. Lenrow

7 Saint Paul Street, Suite 600
Baltimore, MD 21202

and

AMERICAN POOL, LLC
11515 Cronridge Drive, Suite Q
Owings Mills, MD 21117

Serve:

CSC Lawyers Incorporating Service
7 Saint Paul Street, Suite 820
Baltimore, MD 21202

Defendants.

 

Civil Action No.

JURY TRIAL DEMANDED
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 4of13

COMPLAINT

COME NOW the Plaintiffs, Haihua Yao and Ming Ma, Individually and as Personal
Representatives of the Estate of Ruizhe Yao, by and through counsel, and hereby bring this
Complaint for damages against the Defendants, and aver the following:

PARTIES AND JURISDICTION

l. Plaintiff Haihua Yao is an adult resident of China who resides at the above-listed
address. Plaintiff Yao is the surviving father of decedent Ruizhe Yao and co-personal
Representative of the Estate of Ruizhe Yao.

2. Plaintiff Ming Ma is an adult resident of China who resides at the above-listed
address. Plaintiff Ma is the surviving mother of decedent Ruizhe Yao and co-personal
Representative of the Estate of Ruizhe Yao.

3. Defendant Brick Bodies Padonia, LLC (hereinafter “Brick Bodies”) is a Maryland
limited liability company with its principal place of business at the above-listed address.

4, Defendant American Pool, LLC (hereinafter “American Pool”) is a Maryland
limited liability company with its principal place of business at the above-listed address.

5. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) in that
the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
is between citizens of a foreign state and businesses with their principal place of business at the
above-listed addresses. Upon reasonable belief, neither of Defendants’ shareholders are citizens
of China.

6. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) in that a substantial

part of the events giving rise to this action occurred in this District.
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page5of13

FACTUAL ALLEGATIONS

7. Plaintiffs Haihua Yao and Ming Ma are personal representatives of the Estate of
Ruizhe Yao, who died from a drowning incident that occurred on December 2, 2018 at one of the
swimming pools at the gym located at 2430 Broad Avenue in Timonium, Maryland owned and
operated by Defendant Brick Bodies.

8. At all times relevant hereto, the swimming pool located at 2430 Broad Avenue in
Timonium, Maryland was owned, governed, controlled and/or operated by Defendant Brick
Bodies.

9, On or before December 2, 2018, Defendant Brick Bodies was responsible for
hiring, supervising, and training lifeguards to supervise the swimming at the swimming pools
located at 2430 Broad Avenue in Timonium, Maryland.

10. In addition or in the alternative, on or before December 2, 2018, Defendant
American Pool was responsible for hiring, supervising, and training lifeguards to ensure the safety
of persons swimming at the swimming pools located at 2430 Broad Avenue in Timonium,
Maryland.

11. At all times relevant hereto, the aforementioned lifeguards were acting within the
scope of their employment, agency and/or apparent agency with Defendant Brick Bodies.

12, In addition or in the alternative, at all times relevant hereto, the aforementioned
lifeguards were acting within the scope of their employment and/or agency with Defendant
American Pool.

13. On December 2, 2018, Ruizhe Yao was swimming at a swimming pool located at

2430 Broad Avenue in Timonium, Maryland when he dropped below the water’s surface.
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 6 of13

14. On December 2, 2018, the lifeguards on duty at the swimming pool located at 2430
Broad Avenue in Timonium, Maryland did not react to Ruizhe Yao’s plight in time to save his life.

15. The death of Ruizhe Yao is the direct and proximate result of the negligent acts
and/or omissions of Defendant Brick Bodies and/or Defendant American Pool without any
contributory negligence on the part of Ruizhe Yao.

CAUSES OF ACTION
Count I — Negligence Respondeat Superior — Survival Action

16. Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

17. Plaintiffs Haihua Yao and Ming Ma are the Personal Representatives of the Estate
of Ruizhe Yao and bring this survival action for the benefit of the Estate of the Decedent.

18. — At all times relevant hereto, Defendant Brick Bodies, by and through its lifeguards
who are its employees, agents, apparent agents and/or servants of Defendant Brick Bodies, was
responsible for ensuring the safety of persons swimming at the swimming pool located at 2430
Broad Avenue in Timonium, Maryland, which it breached.

19. At all times relevant hereto, Defendant Brick Bodies represented to Riuzhe Yao
and other invitees that its lifeguards were its employees, which Plaintiff relied upon. Therefore,
the lifeguards, even if directly employed by a different entity, were the apparent agents of
Defendant Brick Bodies for purposes of the aforementioned duty, which it breached.

20. ‘In addition or in the alternative, Defendant American Pool, by and through its
lifeguards who are employees, agents, and/or servants of Defendant American Pool, was
responsible for ensuring the safety of persons swimming at the swimming pool located at 2430

Broad Avenue in Timonium, Maryland, which it breached.
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 7 of 13

21. Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the
aforementioned duty include but are not limited to the following: failing to supervise persons
swimming at the swimming pool, failing to properly monitor, failing to properly staff the pool,
failing to properly supervise Ruizhe Yao, failing to react in a timely manner to a drowning incident,
failing to initiate life saving procedures in a timely manner, and otherwise failing to act with
reasonable care.

22. Asa direct and proximate result of the breaches of Defendant Brick Bodies and/or
Defendant American Pool, Ruizhe Yao died.

23. Asa further direct and proximate result of the breaches of Defendant Brick Bodies
and/or Defendant American Pool, Plaintiffs and Riuzhe Yao were caused to suffer past, present,
and future damages in excess of $75,000, including but not limited to expenses for medical
treatment, funeral expenses, physical pain and suffering, emotional pain and suffering, and mental
fright and anguish.

Count I — Negligent Hiring & Retention — Survival Action

24, Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

25, At all times relevant hereto, Defendant Brick Bodies had a duty to ensure that
lifeguards it hired and/or retained as employees were qualified to react appropriately to a drowning
incident, which it breached.

26. In addition or in the alternative, at all times relevant hereto, Defendant Brick Bodies
had a duty to ensure that lifeguards it hired and/or retained as employees were qualified to react
appropriately to a drowning incident, which it breached.

27. Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the

aforementioned duty include but are not limited to the following: failing to ensure its lifeguards
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 8 of 13

were qualified to respond to drowning incidents, failing to provide appropriate training and
supervision for lifeguards it hired, and otherwise failing to act with reasonable care under the
circumstances.

28. Asa direct and proximate result of the breaches of Defendant Brick Bodies and/or
Defendant American Pool, Ruizhe Yao died.

29. Asa further direct and proximate result of the breaches of Defendant Brick Bodies
and/or Defendant American Pool, Plaintiffs and Riuzhe Yao were caused to suffer past, present,
and future damages in excess of $75,000, including but not limited to expenses for medical
treatment, funeral expenses, physical pain and suffering, emotional pain and suffering, and mental
fright and anguish.

Count IL — Negligent Training & Supervision — Survival Action

30. Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

31. At all times relevant hereto, Defendant Brick Bodies had a duty to train and/or
supervise lifeguards it hired and/or retained as employees to ensure the safety of persons
swimming at the swimming pool located at 2430 Broad Avenue in Timonium, Maryland, which it
breached.

32. In addition or in the alternative, at all relevant times hereto, Defendant American
Pool had a duty to train and/or supervise lifeguards it hired and/or retained as employees to ensure
the safety of persons swimming at the swimming pool located at 2430 Broad Avenue in Timonium,
Maryland, which it breached.

33. Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the
aforementioned duty to train and supervise include but are not limited to: failing to supervise

lifeguards on duty to ensure they remained attentive to persons in the pool, failing to train
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 9of13

lifeguards to react appropriately to drowning incidents, and otherwise failing to exercise ordinary
care under the circumstances .

34. As adirect and proximate result of the breaches of Defendant Brick Bodies and/or
Defendant American Pool, Ruizhe Yao died.

35. Asa further direct and proximate result of the breaches of Defendant Brick Bodies
and/or Defendant American Pool, Plaintiffs and Riuzhe Yao were caused to suffer past, present,
and future damages in excess of $75,000, including but not limited to expenses for medical
treatment, funeral expenses, physical pain and suffering, emotional pain and suffering, and mental
fright and anguish.

Count IV — Negligence Respondeat Superior — Wrongful Death Action

36. Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

37. Plaintiffs Haihua Yao and Ming Ma are the Personal Representatives of the Estate
of Ruizhe Yao and bring this wrongful death action on behalf of the Estate.

38. At all times relevant hereto, Defendant Brick Bodies, by and through its lifeguards
who are its employees, agents, apparent agents and/or servants of Defendant Brick Bodies, was
responsible for ensuring the safety of persons swimming at the swimming pool located at 2430
Broad Avenue in Timonium, Maryland, which it breached.

39. Atall times relevant hereto, Defendant Brick Bodies represented to Riuzhe Yao and
other invitees that its lifeguards were its employees, which Plaintiff relied upon. Therefore, the
lifeguards, even if directly employed by a different entity, were the apparent agents of Defendant
Brick Bodies for purposes of the aforementioned duty, which it breached.

40. In addition or in the alternative, Defendant American Pool, by and through its
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 10 of 13

lifeguards who are employees, agenis, and/or servants of Defendant American Pocl, was
responsible for ensuring the safety of persons swimming at the swimming pool located at 2430
Broad Avenue in Timonium, Maryland, which it breached.

Al. Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the
aforementioned duty include but are not limited to the following: failing to supervise persons
swimming at the swimming pool, failing to properly monitor, failing to properly staff the pool,
failing to properly supervise Ruizhe Yao, failing to react in a timely manner to a drowning incident,
failing to initiate lifesaving procedures in a timely manner, and otherwise failing to act with
reasonable care. As a direct and proximate result of the breaches of Defendant Brick Bodies
and/or Defendant American Pool, Ruizhe Yao died.

42. As a further direct and proximate result of the breaches of Defendant Brick Bodies
and/or Defendant American Pool, Plaintiffs were caused to suffer past, present, and future damages
in excess of $75,000, including but not limited to funeral expenses, medical expenses, loss of
services, loss of society, companionship, comfort, protection, care, attention, advice, counsel,
guidance, loss of future earnings, grief, mental anguish, and emotional pain and suffering.

Count V — Negligent Hiring & Retention — Wrongful Death Action

43. Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

44, At all times relevant hereto, Defendant Brick Bodies had a duty to ensure that
lifeguards it hired and/or retained as employees were qualified to react appropriately to a drowning
incident, which it breached.

45. In addition or in the alternative, at all times relevant hereto, Defendant Brick Bodies
had a duty to ensure that lifeguards it hired and/or retained as employees were qualified to react

appropriately to a drowning incident, which it breached.
Case 1:19-cv-02206 Documenti1 Filed 07/29/19 Page 11 of 13

46. Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the
aforementioned duty include but are not limited to the following: failing to ensure its lifeguards
were qualified to respond to drowning incidents, failing to provide appropriate training and
supervision for lifeguards it hired, and otherwise failing to act with reasonable care under the
circumstances.

47. Asa direct and proximate result of the breaches of Defendant Brick Bodies and/or
Defendant American Pool, Plaintiffs were caused to suffer past, present, and future damages in
excess of $75,000, including but not limited to funeral expenses, medical expenses, loss of
services, loss of society, companionship, comfort, protection, care, attention, advice, counsel,
guidance, loss of future earnings, grief, mental anguish, and emotional pain and suffering

Count VI — Negligent Training & Supervision — Wrongful Death Action

48. Plaintiffs incorporate and reallege all preceding paragraphs of this Complaint.

49. At all times relevant hereto, Defendant Brick Bodies had a duty to train and/or
supervise lifeguards it hired and/or retained as employees to ensure the safety of persons
swimming at the swimming pool located at 2430 Broad Avenue in Timonium, Maryland, which it
breached.

50. In addition or in the alternative, at all relevant times hereto, Defendant American
Pool had a duty to train and/or supervise lifeguards it hired and/or retained as employees to ensure
the safety of persons swimming at the swimming pool located at 2430 Broad Avenue in Timonium,
Maryland, which it breached.

51, Defendant Brick Bodies’ and/or Defendant American Pool’s breaches of the
aforementioned duty to train and supervise include but are not limited to: failing to supervise

lifeguards on duty to ensure they remained attentive to persons in the pool, failing to train
Case 1:19-cv-02206 Documenti1 Filed 07/29/19 Page 12 of 13

lifeguards to react appropriately to drowning incidents, and otherwise failing to exercise ordinary
care under the circumstances.

52. Asa direct and proximate result of the breaches of Defendant Brick Bodies and/or
Defendant American Pool, Plaintiffs were caused to suffer past, present, and future damages in
excess of $75,000, including but not limited to funeral expenses, medical expenses, loss of
services, loss of society, companionship, comfort, protection, care, attention, advice, counsel,
guidance, loss of future earnings, grief, mental anguish, and emotional pain and suffering

WHEREFORE, Plaintiffs demand judgment of and against all Defendants, jointly and
severally, for compensatory damages in excess of $75,000.00, fees and costs, as well as such
further and additional relief as the nature of this case may require and which this Honorable Court

deems just and proper.

DATED: July 29, 2019 RESPECTFULLY SUBMITTED,

/s/Adam R. Leighton
Adam R. Leighton, Esq. (#17097)

Brian Rosenberg, Esq. (#18902)
1220 19" Street, NW, Ste. 500
Washington, DC 20036

(202) 955-4529
arl@cohenandcohen.net
Attorneys for Plaintiffs

10
Case 1:19-cv-02206 Document1 Filed 07/29/19 Page 13 of 13

JURY TRIAL DEMANDED

Plaintiffs demand a trial by jury on all issues so triable.

DATED: July 29, 2019 RESPECTFULLY SUBMITTED,

/s/Adam R._ Leighton
Adam R. Leighton, Esq. (#17097)

Brian Rosenberg, Esq. (418902)
1220 19" Street, NW, Ste. 500
Washington, DC 20036

(202) 955-4529
arl@cohenandcohen.net
Attorneys for Plaintiffs

i]
